
	
		I
		112th CONGRESS
		1st Session
		H. R. 1351
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Lynch (for
			 himself and Mr. Cummings) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  relating to the methodology for calculating the amount of any Postal surplus or
		  supplemental liability under the Civil Service Retirement System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service Pension
			 Obligation Recalculation and Restoration Act of
			 2011.
		2.Modified
			 methodology
			(a)In
			 generalSection 8348(h) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(4)(A)To the extent that a
				determination under paragraph (1), relating to benefits attributable to
				civilian employment with the United States Postal Service, is based on any
				provision of law under subparagraph (C), such determination shall be made in
				accordance with such provision and any otherwise applicable provisions of law,
				subject to the following:
							(i)The average pay used in
				the case of any individual shall be a single amount, determined in accordance
				with section 8331(4), taking into account the rates of basic pay in effect for
				such individual during the periods of creditable service performed by such
				individual. Nothing in this subsection shall be considered to permit or
				require—
								(I)one determination of average pay
				with respect to service performed with the United States Postal Service;
				and
								(II)a separate determination of
				average pay with respect to service performed with its predecessor entity in
				function.
								(ii)To determine the portion of an
				annuity attributable to civilian employment with the United States Postal
				Service, the appropriate percentage to apply under any provision of law under
				subparagraph (C) with respect to such employment is, in the case of—
								(I)any period of employment with the
				United States Postal Service which follows
								(II)any other period of employment
				creditable under section 8332 (whether with the entity referred to in clause
				(i)(II) or otherwise),
								the
				applicable percentage under such provision, determined after taking into
				account any periods of employment described in subclause (II) which precede the
				period of employment (described in subclause (I)) as to which the determination
				of the appropriate percentage to apply under such provision is being
				made.(B)(i)Not later than the date
				which occurs 6 months after the date of enactment of this paragraph, the Office
				shall determine (or, if applicable, redetermine) the amount of the Postal
				surplus or supplemental liability as of the close of the fiscal year most
				recently ending before such date of enactment, in conformance with the
				methodology required under subparagraph (A).
							(ii)(I)If the result of the determination (or
				redetermination) under clause (i) is a surplus, the Office shall transfer the
				amount of such surplus to the Postal Service Retiree Health Benefits Fund
				within 15 days after the date of such determination (or
				redetermination).
								(II)If a determination under clause (i) is made
				before a determination under paragraph (2)(B) is made with respect to the same
				fiscal year, no determination shall be made with respect to such fiscal year
				under paragraph (2)(B).
								(C)The provisions of law under this
				subparagraph are—
							(i)the first sentence of section 8339(a);
				and
							(ii)section 8339(d)(1).
							(5)For purposes of this subsection—
						(A)the term Postal Service Retiree
				Health Benefits Fund refers to the fund described in section 8909a;
				and
						(B)the term Postal Service
				Fund refers to the fund described in section 2003 of title
				39.
						.
			(b)Coordination
			 provisions(1)Section 8909a of title
			 5, United States Code, is amended by adding at the end the following:
					
						(e)Notwithstanding any other provision of law,
				the amount payable by the Postal Service under subsection (d) in any fiscal
				year ending on or before September 30, 2021, shall be determined as if section
				2(a) of the United States Postal Service
				Pension Obligation Recalculation and Restoration Act of 2011 had
				never been
				enacted.
						.
				(2)Nothing in this Act shall affect the
			 amount of any benefits otherwise payable from the Civil Service Retirement and
			 Disability Fund to any individual.
				(c)Technical
			 amendmentThe heading for
			 section 8909a of title 5, United States Code, is amended by striking
			 Benefit and inserting
			 Benefits.
			3.Additional
			 provisions
			(a)In
			 generalSection 8348(h)(2) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(F)Notwithstanding any other provision of this
				subsection, for purposes of determining the Postal surplus or supplemental
				liability for each of fiscal years 2016, 2017, 2018, 2019, and 2020, any
				determination under paragraph (1) shall be made by disregarding paragraph
				(4)(A) and by instead applying the methodology that was used to carry out this
				paragraph with respect to the fiscal year preceding the fiscal year referred to
				in paragraph
				(4)(B)(i).
					.
			(b)Relating to a
			 postal surplusSection 8348(h)(2)(C) of title 5, United States
			 Code, is amended—
				(1)by inserting
			 2021, after 2015,; and
				(2)by striking
			 if the result is and all that follows through
			 terminated. and inserting the following:
					
						if the result is a
			 surplus—(i)that amount shall be transferred—
							(I)to the Postal Service Retiree
				Health Benefits Fund, except as provided in subclause (II); and
							(II)if the surplus is for fiscal year
				2021 or a subsequent fiscal year, to the Postal Service Fund; and
							(ii)any prior amortization schedule for
				payments shall be
				terminated.
						.
				4.Treatment of certain
			 surplus retirement contributionsSection 8423(b) of title 5, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (5) as paragraph (6); and
			(2)by inserting after
			 paragraph (4) the following:
				
					(5)If, for fiscal year 2010, the amount
				computed under paragraph (1)(B) is less than zero (in this section referred to
				as surplus postal contributions), the amount of those surplus
				postal contributions shall be transferred—
						(A)to the Postal Service Retiree Health
				Benefits Fund to pay any liability to the Postal Service Retiree Health
				Benefits Fund for fiscal year 2011;
						(B)if all liability to the Postal Service
				Retiree Health Benefits Fund for fiscal year 2011 has been paid, to the
				Employees’ Compensation Fund (as established under section 8147); and
						(C)if all liability of the United States
				Postal Service to the Employees’ Compensation Fund (as so established) has been
				paid, to the United States Postal Service for the repayment of any obligation
				issued under section 2005 of title
				39.
						.
			5.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)Intent of
			 CongressIt is the intent of Congress that this Act apply with
			 respect to the allocation of past, present, and future benefit liabilities
			 between the United States Postal Service and the Treasury of the United
			 States.
			
